Citation Nr: 0031076	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-13 626 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to June 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


REMAND

The law provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for benefits.  In the case 
of a claim for disability compensation, the assistance 
provided by VA shall include obtaining records of relevant 
medical treatment of the claimant at VA facilities, if the 
claimant has furnished information sufficient to locate those 
records.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A).

The veteran has stated that she was treated in 1945 at the 
Bronx, New York, VA Hospital.  The RO sought records of that 
treatment.  However, the RO sought those records using the 
veteran's current name.  The veteran was previously (and 
during the time which those records would have been made) 
known by a different name.  Therefore, the Board feels that 
an additional effort should be made to locate those records 
using the veteran's previous name.

The Board also notes that the law provides that where VA is 
unable, after making reasonable efforts, to obtain all 
relevant records sought, VA shall notify the claimant of the 
inability to obtain those records.  That notification shall 
identify the records VA is unable to obtain, explain the 
efforts made by VA to obtain those records, and describe 
further action to be taken by VA with respect to the claim.  
Where VA attempts to obtain records from a Federal agency, 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile. Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
records of treatment at the Bronx, New 
York, VA Hospital, from 1945 to the 
present, using both names by which the 
veteran has been known.  If the RO is 
unable to obtain those records, the RO 
should provide the veteran the 
appropriate notice.

2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and comply with the statutory duty to assist.  No inference 
should be drawn regarding the final disposition of this 
claim.  The veteran is hereby informed that failure to 
cooperate with any requested development may have an adverse 
effect upon her claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 3 -


